\OOC\]O\Ul-P~LJ~)[\)»-\

Nl\-)NNNN[\)[\)[\)>-¢v-\»-\»_¢)-‘--)_¢»-o-»_\
OO\IO\§ll-I>L)JN’_‘O\OOO\IO\LJ\-Idb~>l\)v-‘C

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 1 of 29

United States Courts
Southern District of Texas

 

 

Peter strojnik F ' L E D
2375 East Camelback Road Suite 600 MAR 2 9 2019
Phoenix, Arizona 85016
Telephone: (602) 524-6602 David J. Bradley, clerk otcourc
ps@strojnik.com
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
Houston Division
CASE NO.:
Peter Strojnik,
Plaintiff,
vs.
Landry’s Inc. dba The Post Oak Hotel
Defendant.
COMPLAINT

negligence per se.
PARTIES
2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA.

l. Plaintiff brings this action pursuant to the (1) Americans With Disabilities Act, 42
U.S.C. §12101 et seq. and corresponding regulations, 28 CFR Part 36 and Department
of Justice Standards for Accessible Design (“ADA”), and (2) common law of

 

 

. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is

and, at all times relevant hereto has been, legally disabled by virtue of a severe right-
sided neural foraminal stenosis With symptoms of femoral neuropathy, prostate cancer
and renal cancer, degenerative right knee and is therefore a member of a protected

class under the ADA.

 

\o®\]O\§II-PL»J[\)»_¢

NNI\)NNNNNNv-‘v-‘»-v-\»-\»-¢o-¢¢_¢»-»-‘
OO\\O\U\-PWN'_‘O\COO\IO\LA-I>UJN'-‘O

 

 

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 2 of 29

. Plaintiff suffers from physical impairments described above which impairments

substantially limit his major life activities. Plaintiff walks with difficulty and pain
and requires compliant mobility accessible features at places of public
accommodation Plaintiff’ s impairment is constant, but the degree of pain is episodic

ranging from dull and numbing pain to extreme and excruciating agony.

. Plaintiff is retired and likes to spend his retirement years traveling the United States.

. Defendant, owns, operates leases or leases to a lodging business (“Hotel”) located at

1600 W. Loop S., Houston, TX 77027 which is a public accommodation pursuant to
42 U.S.C. § 12181(7)(A).
JURISDICTION

. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§

28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.

. Plaintiff brings this action as a private attorney general who has been personally

subjected to discrimination on the basis of his disability, see 42 U.S.C. §12188 and
28 CFR §36.501.

. This Court has continuing subject matter jurisdiction by virtue of, inter alia,

Plaintiff’s claim for equitable nominal damages.

lO.Venue is proper pursuant to 28 U.S.C. § 1391.
ll.The ADAAG violations in this Verified Complaint relate to barriers to Plaintiffs

mobility. This impairs Plaintifi`s full and equal access to the Hotel which, in turn,
constitutes discrimination satisfying the “injury in fact” requirement of Article III of

the United States Constitution.

l2.Plaintiff is deterred from visiting the Hotel based on Plaintiff’s knowledge that the

Hotel is not ADA or State Law compliant as such compliance relates to Plaintiff’s

disability

13. Plaintiff intends to visit Defendant’s Hotel at a specific time when the Defendant’s

noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
individual who intends to return to a noncompliant facility suffers an imminent injury

from the facility's existing or imminently threatened noncompliance with the ADA, a

 

\oo°\lo\§ll~ldwl\)>-¢

NNNN[\)NNNN¢-*v-¢h-»-‘)-‘»-¢»-¢i-¢)-¢»-¢
OO\lO\m-$>wN»-‘C>\OOO\IO\U\-|>w[\)»_i@

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 3 of 29

plaintiffth is deterred from patronizing a hotel suffers the ongoing actual injury of
lack of access to the Hotel.
COUNT ONE
Violation of Plaintiff"s Civil Rights under the ADA

14. Plaintiff realleges all allegations heretofore set forth.

lS.By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
particularly applicable to his mobility, both ambulatory and wheelchair assisted.

16. Plaintiff intended to visit Houston, Texas for a visit between November 16, 2018 and
November 19, 2018 and therefore, reviewed vacation booking websites as
documented in Addendum A which is by this reference incorporated herein for all
purposes.

17. Plaintiff became aware that third party booking websites disclosed general availability
and description of Defendant’s Hotel. Third Party booking websites referenced here
are more fully documented in Addendum A which is by this reference incorporated
herein.

18.Third party booking websites failed to identify and describe mobility related
accessibility features and guest rooms offered through its reservations service in
enough detail to reasonably permit Plaintiff to assess independently whether
Defendant’s Hotel meets his accessibility needs as more fully documented in
Addendum A.

l9.Third party booking websites also failed to make reservations for accessible guest
rooms available in the same manner as individuals who do not need accessible rooms.
See Addendum A.

20. Thereafter, Plaintiff became aware that Defendant’s lSt party booking website failed
to identify and describe mobility related accessibility features and guest rooms offered
through its reservations service in enough detail to reasonably permit Plaintiff to
assess independently whether Defendant’s Hotel meets his accessibility needs as more

fully documented See Addendum A.

 

 

 

\OOC\]O\Lh-I>WN»_¢

NNNNNNNNNv-v-¢v-‘o-‘)-o-¢»-¢¢_¢»_ao-¢
OONO\M->WNHO\OOO\]O\KJI-I>WN'-‘C

 

 

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 4 of 29

21.Plaintiff also became aware that Defendant’s lSt party booking website failed to make
reservations for accessible guest rooms available in the same manner as individuals
who do not need accessible rooms. See Addendum A.

22. Plaintiff thereafter reviewed Defendant’s online information relating to accessibility
or lack thereof, including in particular photographs of the amenities at the Hotel all as
more fully documented in Addendum A.

23.0nline information relating to accessibility or lack thereof disclosed architectural
barriers to accessibility as more fully documented in Addendum A.

24. Defendant has violated the ADA by denying Plaintiff equal access to its public
accommodation on the basis of his disability as outlined above and as outlined in
Addendum A.

25.The ADA violations described in Addendum A relate to Plaintiff`s disability and
interfere with Plaintiff’ s hill and complete enjoyment of the Hotel.

26.As a result of the deficiencies described above, Plaintiff declined to book a room at
Defendant’s Hotel.

27. The removal of accessibility barriers listed above is readily achievable.

28. As a direct and proximate result of ADA Violations, Defendant’s failure to remove
accessibility barriers prevented Plaintiff from equal access to the Defendant’s public
accommodation

WHEREFORE, Plaintiff prays for all relief as follows:

A. Relief described in 42 U.S.C. §2000a - 3; and

B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -

C. Injunctive relief order to alter Defendant’s place of public accommodation to
make it readily accessible to and usable by ALL individuals with disabilities;
and

D. Requiring the provision of an auxiliary aid or service, modification of a
policy, or provision of alternative methods, to the extent required by
Subchapter III of the ADA; and

E. Equitable nominal damages; and

F. For costs, expenses and attorney’s fees; and

4

 

\Ooo\lo\u\-I>wr\)._

NNNNK\)!\JNNN»-*>-\»-‘v-‘»-‘-‘¢-*»-‘--»-‘
OO\IO\Lh-L>L»JN»-‘C>\OOQ\IO\Lh-J>L»N»--O

 

 

 

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 5 of 29

G. All remedies provided for in 28 C.F.R. 36.501(a) and (b).

COUNT TWO
Negligence

29. Plaintiff realleges all allegations heretofore set forth.

30. Defendant had a duty to Plaintiff to remove ADA accessibility barriers so that Plaintiff
as a disabled individual would have full and equal access to the public
accommodation

31.Defendant breached this duty.

32.Defendant is or should be aware that, historically, society has tended to isolate and
segregate individuals with disabilities, and, despite some improvements, such forms
of discrimination against individuals with disabilities continue to be a serious and
pervasive social probleml.

33. Defendant knowingly and intentionally participated in this historical discrimination
against Plaintiff, causing Plaintiff damage.

34. Discrimination against individuals with disabilities persists in the use and enjoyment
of critical public accommodationsz.

35. Defendant’s knowing and intentional persistence in discrimination against Plaintiff is
alleged, causing Plaintiff damage

36. Individuals with disabilities, including Plaintiff, continually encounter various forms
of discrimination including outright intentional exclusion, the discriminatory effects
of architectural, overprotective rules and policies, failure to make modifications to
existing facilities and practices, exclusionary qualification standards and criteria,
segregation, and relegation to lesser services, programs, activities, benefits, jobs, or
other opportunities3.

37. Defendant’s knowing and intentional discrimination against Plaintiff reinforces above

forms of discrimination, causing Plaintiff damage.

 

l42 U.s.C. § 12101(3)(2)
2 42 U.s.C. §12101(a)(3)
3 42 U.s.C. §12101(a)(5)

 

\DOO\IO'\Lll-PW[\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Qase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 6 of 29

38. Census data, national polls, and other studies have documented that people with
disabilities, as a group, occupy an inferior status in our society, and are severely
disadvantaged socially, vocationally, economically, and educationally4.

39.Defendant’s knowing and intentional discrimination has relegated Plaintiff to an
inferior status in society, causing Plaintiff damage.

40. The Nation’s proper goals regarding individuals with disabilities are to assure equality
of opportunity, full participation independent living, and economic self-sufficiency
for such individuals5.

4l.Defendant’s knowing, and intentional discrimination has worked counter to our
Nation’s goals of equality, causing Plaintiff damage.

42. Continued existence of unfair and unnecessary discrimination and prejudice denies
people with disabilities the opportunity to compete on an equal basis and to pursue
those opportunities for which our free society is justifiably famous, and costs the
United States billions of dollars in unnecessary expenses resulting from dependency
and nonproductivity".

43.Defendant’s knowing and intentional unfair and unnecessary discrimination against
Plaintiff demonstrates Defendant’s knowing and intentional damage to Plaintiff.

44.Defendant’s breach of duty caused Plaintiff damages including, without limitation
the feeling of segregation discrimination relegation to second class citizen status the
pain suffering and emotional damages inherent to discrimination and segregation and
other damages to be proven at trial.

45. By violating Plaintiff’s civil rights, Defendant engaged in intentional, aggravated and
outrageous conduct.

46.The ADA has been the law of the land since 1991, but Defendant engaged in a
conscious action of a reprehensible character, that is, Defendant denied Plaintiff his

civil rights, and cause him damage by virtue of segregation, discrimination, relegation

 

4 42 U.s.C. §12101(3)(6)
5 42 U.s.C. §12101(3)(7)
6 42 U.s.C. §12101(3)(8)

 

\OOC\IO\Lll-§WN»-d

NN[\)NN[\)[\)NN¢-*~‘»-l-»»-¢»-¢»_¢HH,_.
Oo\lo\§ll-PW[\)'_‘O\OOO\]O\L/\~PUJNF"O

 

,,'_____________]_
Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 7 of 29

to second class citizen status the pain, suffering and emotional damages inherent to
discrimination and segregation and other damages to be proven at trial

47. Defendant either intended to cause injury to Plaintiff or defendant consciously
pursued a course of conduct knowing that it created a substantial risk of significant
harm to Plaintiff.

48. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
sufficient, however, to deter this Defendant and others similarly situated from
pursuing similar acts.

WHEREFORE, Plaintiff prays for relief as follows:

A. For finding of negligence; and

B. F or damages in an amount to be proven at trial; and

C. For punitive damages to be proven at trial; and

D. For such other and further relief as the Court may deem just and proper.
REQUEST FOR TRIAL BY JURY

Plaintiff respectfully requests a trial by jury in issues triable by a jury.

PET RSTR .P
/- 775

/élaimirf ’ ""

 

 

\ooo\)o\u\.t>mr\>._¢

[\)[\)NNN[\)[\)I\)Nr-‘r-‘»-»_o\_\i-\p_¢»_ao-¢i--\

 

 

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 8 of 29

ADDENDUM A

AIR 'l`R/\Vl€l. + ll()'l`l"rl.
Avaiiability‘ Fri, Nov 16 - Mon, Nov 19

   

   
 

FUGHT (2 township tickets) + HOTEL 13 nights) taxes s fees four 33 025 94
. , .
(cncludes 2 tvaveiels)

  
   

ADA Vl()LA'l`l()NS

  
 

The Poct Oak Hotel at Q viewed
Uptown Houston seen 4.715 Exceptz'onat!

    

N£'w w inpedtai {42 revmwsz
. m high demandt

me Ga§F"a 0 We have 2 lott at

Houston s onty AAA 5 Diamimd Hotel

chston's most tuxuneus rooms & $1 ,51 3

woNd-ctass amenities highlighted ny t ,

untainted attention to aetnat in the Per person mdudes m§;;;;;:::

heart ot the Galiena

1~800-222»{2892 ~ Expedia Rate

6 Economyi€oach flights

included in price

5 came booked this property in the

last 48 hours

 

 

 

Identll`ication of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

 

 

 

 

\OOQ\}O'\Ul-l>~b.)[\)¢_¢

NNNNNNNN[\)v-*'_*t-\o_¢¢-¢i_¢o_a,__,_.,._.
OO\]O\U\-I>U)NF_‘O\COO\IO\U\->WN\-*O

 

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 9 of 29

 

     
 

Lu)ttfiyi~leuston hotel in The Galieria with 4
restaurants `
»~Popalarargnagms

Free WiFi

   

Outdoor peat
024-hour business center

24~hour front desk

l Multi!inguei staff

1 anated in"l'tra~€§ia;laiia, this tuxuzy hoist is 03 mi (014 icm} from Uptewn
Pari< and 2 m'il'(£z,.;i km) from Memoriat Park. River Oaks i)'istriz:t and
.Wiiiiams inner are also within t mi {2 tent

F
§
m
cf
5

Hotel Fieatures

l This hotel features 4 restaurants, an outdoor pont and a 24~110111' fitness
canteen tires 'WiFi irs public areas end a tree area shuttle are aisd
provided Additinna?iy, a bartleange, a pociside ben and a coffee

1 s'hopfcafé are onsite

Rehm martinez

All 258 rooms .ati*er'tree Wi?ii 24~¥10111“ room service and fiat~screen TVs
with sateitit_e_c?iannetsi Guests witt also find rnirri'bar£-i1b premium beddiog,
and separatebathtubs and shnwers.

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel orguest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

 

 

 

O\OOO\]O\M-|>~L»JN»-¢

N[\)NNN[\)NNN¢-‘i-‘o_\v-¢r-di-\»--v-\i-¢)-¢
OO\]O\&}\-PW\\)*_‘O\DOO\]O\§!\-PWI\)’_‘

 

Qase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 10 of 29

 

m
Luxury Room. 2 Doublc B¢ds Oniv 2 rooms hit at get t
l Max Occupancyz 4 guests (up to 2 cmwren‘) + so 00 ec
1 1

v Eam 61052 E)<pedia Rewards points net night

H§tie room importation a N°"'R€Nnd¥bi€

2 Doubie films
526 so feet 148 sq meters}

internat - F¢ea WiF\

Eniemtnment 4 Fiat~screen TV with premium
manuals

Food & Omk - Caneellea maker mcmann ana 24~
hour room service

Slesp » Pxemmm bedch

Bathroom » Pr'rvate bathroom see toileiries and a
separate bathtub and shower

Practica| ~ Sate, tree newspapef, and iron»'uonioq
boom

Com!ort - kit conditioan and oaiiy housekeeping

Non-Smokin§

 

 

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in Which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or gest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November 14,2018.

Luxury Room, 1 King B¢d
mix Occuponcy: 3 guests (up to 1 chilo) + $o' 00

  

per night
v Eam 6052 E')<pedia Rewatds points
NonRemndaole
H`LQ§£QQDI.!HLQ£!MMD t
1 Kinq geo
526 sq test 148 sq meters}

lntemet » Free WiFi

Entcrtainment - Fia!-e cream TV with premium
channels

Food 8 Drink ~ Coi!eefiea maker nnnlbar and 24‘
hour room service

Sieep ~ premium bending

Eathmom - Privaie bathroom tree toiieines. and a
separate bame and shower

practical ~ Saie, flee newspaper, and iron{immng
board

Comton ‘ Arr conditioning and daily housekeeping

N¢m»Smokmg

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail

 

 

 

10

 

 

 

\OOC\!O'\Lll-I>L)JN»--

N[\)[\)[\.)k\)[\)[\)[\)l\)»-ii-¢i-¢i-¢i-¢i-io-i»-‘i--i-
OO\IO\'J\-D~W[\)i-*O\OOO\lO'\§l\-I>L»JN»-‘O

 

Qase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 11 of 29

 

to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

_barrie and which deter Plaintiff from visiting Hotel: November l4, 2018.

The dates on each particular occasion on which Plaintiff encountered such

J_

 

 

EX!G\MV! Sui!»

m Qccnponcy: 3 guests (up le t amici + $1 04¢0§
1 m t

v Eam 6`576 Exoe<tia Rewarcis points N R §§ d :,e

on» e n a

M!MUUEQQQ x

t King Bed

526 3a test ita so meters}

misth ~ Free WiFi

Entenainmem » Fiai~scleeo Tv with premium
channels

Food & Drinx - Cofiee!iea maker minibar, and 24~
hour room service

Staep - Pmmium heading

Battirwm ~ Pmate bathroom tree toiletr'ies, amf a
separate camino and shower

Practicai ~ Safe, free newspaper and ironftroninn
board

Comtort ~ Air conditioning and daily housekeeping

Non~Smoi<'mg

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

 

ll

 

osooo\ro\ui.i>w~,_.

NNNN[\)NNN[\)»-¢i-‘v-¢o-a»-i-‘i-¢»_¢,_.,_.
OO\lO\kh-K>WN*_‘O\OOO\]O\MLWNH

 

§§ase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 12 of 29

 

___-___

dancing Room, 1 Kirig and
wax Occuoancy: 3 guests opm i conn ‘*' $208.0; 5919€!
per ms

v Ear¢i 1300 Grriedia Rewards norms
Nori-Refuudabie
tim mem m !Q£M' s

 

1 Klng tied
526 sq feet {48 so meters}

lamont ~ Free WrFi

£ntominment ~ trial-screen TV with premium
channels

Food & brink » Co¢teertea makah minibar, and 24»
hour room service

Slao¢i ~ Premium bending

Both¥oom s Privais bathroom free toiletries. and a
senateie bathtub and shower

Pmctica| » Saie, tree newspader, and iron/ironing
board

Cnrntdrt ' Air conditioning and dam housekeeping
Noo»$moktng

 

j

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibilitxneeds. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

Conetorg¢ Room, 2 ms cniy 2 rooms isn at

Max Occupancy: 4 guests top in 2 cottoren) + $208 07

v Eam 7.306 Exoedia Rewafds points per night
` n n g Noo~Refundab|e

2 Doub|e Beds

528 sir teat {48 sq meters)

lhiémel ~ Ff%e WiF\

Entmainmem a Fia!»screen W with premium
citations

Food & mink ~ Colteertaa maker number and 24¢
hour room service

Steap a premium bending

Bamroom ~ Pr`ivs!a bathroom tree batteries and s
separate bathtub and shower

Frccucal ~ Saie, tree newspaper and tromtroning
home

Comlort - A`ir conditioning and dairy housekeeping

Non*Smoking

 

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enoqgh detail

 

 

 

 

17

 

\DOO\]O\LJ\ADJ[\J»--

NN[\J[\)NNNNN¢-‘>-d»-v-‘»-¢i-¢r-»-¢¢_¢»_i
OO\IO\M-i>b)i\)»-\O\OOO\IO\Lh-PW[\)>-‘O

Qase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 13 of 29

 

meets his accessibility needs. Insufficient dispersement of accessible rooms.

to reasonably permit Plaintiff to assess independently whether the hotel or guest room

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or giest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

Co!\¢i\rgi EX¢¢uth¢ Bulto Onty 2 rooms tea at
max occupancy 3 guests <up m t canal + $260 09
v iam 7,612 Expodia Rewards points par night
Baeazsaa_mazmmmx N°"‘R°'"“°°°’°
1 irma aec

526 so feel (48 sq melers)

internal ~ Fl‘ea WiFl

Entartalnmen! - Flat»screen TV with premium
channels

Food & Drink a Coftes/iea makah miniban and 24-
hour room service

Sleep ~ Pf'em`rum bedding

Bamroom » Private bathroom free lobeh'ios, and a
separate bathtub and shower

Prac!ical - Sale, tree na\vspapar, and rron[imntng
board

Comtort ~ Asr conditronino and daity housekeeping

 

Non-Smoiong

 

 

Identification of Specific Barrier in Plain Language: Booking website does not

meets his accessibility needs. Insufficient dispersement of accessible rooms.

identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

 

 

l?

 

\ooo\ro\u\.r>w~»_-

NI\)NNNNNN[\)>-\»-»-‘»-‘--‘-‘o-¢_‘»_-»_i
OO\!O\U\-bb)l\)t-*O\OOO\]O\U\J>L)JN¢-io

QaSe 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 14 of 29

 

 

Cla!slc Sulto 0an t room tell at
Max occupancy: 3 guests top to 1 amici + $61 8 99
v F.am 9,76§ Exucd§a Rewards points per night
mmamacm 1 N°"”"°'”"“b‘°
t King Bed

tMZ sq test €96~'5<; meters)

lnlernat ~ Frea WiFt

Eoiertatnment ~ nat-screen TV with premium
channels

Food & brink » Con‘eeftea maker minrt)ar, and 24»
hear room service

Ster ~ Premium bedding

Bathroom ~ private bathroom free mileale and a
separate bathle ana sawyer

Practlcal » Sete/ tree newspaper and lronfiromng
board

Comtort - Arr conditioning and daily housekeeping

NBWSm°ng

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibilit@eeds. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

14

 

 

 

 

sooo\\o\ui.t>wr\)._.

NNNNNNNNN»-‘¢-»-»-‘-‘»-»-‘»-»-‘»-i
OO\IO\L/\-|>wl\)-‘O\OOO\!O\U\-|>u)r\)»-i©

 

 

 

aSe 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 15 of 29

 

Ruldonttal Suita Only 3 rooms ten at getth
allan Occupancy: 3 guests (up to 1 ctuld`) + $983 10
: v iam 114951 Expedta Rowerds points per night

me room summation z "°"‘R°“’”“°'°

1 Klnq 386

1047 5a feet ig? sq moters}

internat a Free WrF\

Entertainment s Flat-screen TV with premium
manners

Food & Drink ~ Cotleenea maker msnlbar, and 24~
nom room service

Sieep - Premtum bedde

Batvroom » private bathroom free toiletnes, and a
Separate bathtub and shower

Practical ~ Safa, free newspaper and iron/ironing
board

Co¢mfort ~ Air conditioning and daily housekeeping

Non~Smotong

 

 

Identiflcation of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibihly needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

li

 

 

 

O\OOO\]O\U\-J>WN

NNNNNNNNN»----»-‘-*>-‘»-‘»-‘¢_i»_-
OC\IO\LJ\-PWN*-‘C\OOO\)O\’J\-¥>WN¢_¢

 

f_`.ase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 16 of 29

 

Identification of Specific Barrier in Plain Language: Inaccessible bathtub.
Inaccessible shower.

 

Whether the hotel or guest room meets his accessibility needs.

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visitin Hotel: November l4, 2018.

 

Identification of Specific Barrier in Plain Language: Inaccessible pool.

 

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
Whether the hotel or guest room meets his accessibility needs.

 

 

 

 

16

 

O\OOO\\O\Lh-Lwl\)o-¢

NN\\)[\)NNNNNo-¢o-\o-¢»-¢t-¢»-¢o_¢o_¢r_¢i--
Oo\lO\L/l-PW[\)*'_‘O\OOQ\~]O\{J\-l>b~ll\)'_‘

 

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 17 of 29

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visitin Hotel: Novembe l4, 2018.

,.-“ '

     

 

Identification of Specific Barrier in Plain Language: Inaccessible pool.

 

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

 

 

17

 

\DOO\]O\Lh-PL)JN¢_¢

NNNNNNNNN»-»-¢»-d»-¢»_-»-¢»-»-‘)-¢>-¢
OO\IO\LA-tht-*O\OOO\!O\'JI-PLJJN'-*O

1

 

 

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 18 of 29

 

 

Identification of Specific Barrier in Plain Language: Inaccessible bar and sitting
area.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or gist room meets his accessibihly needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

lR

 

 

\OOC\]O\Lll-¢BUJN>-¢

NNNNN[\)NNNv-d)-‘\-»-¢»_ar-»-¢o-‘»_a)-
O°\lO\U\-PWN*_‘O\OOO\]O\M-I>WN»-¢O

Qase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 19 of 29

 

Identification of Specific Barrier in Plain Language: Unmarked passenger drop off
area.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

 

  

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visitin _ Hotel: November l4, 2018.
l”" l’ARTY B()()l\'lN Wl<lliSl'l`lC

 

   

   

No Accesibility Information

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibilit@eeds. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

 

19

 

O\OOO\IO`\Lh-$>LJJ[\)»-¢

NN[\)NN!\)NN[\)¢-‘»-»_»o-l»-v-‘)--¢-d»-¢»-\
OO\]O\U!-¥>WN-‘O\OOQ\lO\Ll\-PL»JN»-‘

 

Qase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 20 of 29

 

nw am ess now m tipr emma a m ass am
dire dutimi¢m far ¢S¢gimx accommodations momr£u§iy
landed with narrow conference space premiums
elgin tenney dawson fashion signature dining end

sophisticated amm§zios ali in one men indutgo in slater
modern caution at The F`est Oek rtle deeming en vitm~
issuance om%ienc¢ coupled with an nuisance experience
aim an immaterial time Lscn¢d'er Upuma Hemten,
last me away team ‘.Fh`o Goétmie end mm wax Binric':,
The Fm O¢k t§mot citrus smmaoding'riom et
domain men and embraces wary desist chem
business and tenure animus sham Add she summaries
culinary ucc¥ione¢ et Mrwcr‘u, du massey Roi.ts keyes
showroom and diane hammer pad arena md you will
agree rim T`tso ron Datc items is nw animus ‘m
n§mmmx mci/niesedeo shoe is sure co vicinity ma nw
men discriminating mut The l"en Oat item er upxmvn Hnunen, n insists experience se stomach insisted shore can sixty be
mm

 

 

 

 

 

 

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibil';ty needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visitin Hotel: November l4, 2018.

 

    

writing c hide linen windows
Emar esa needed wear/arlene lowry in beam tim altman must

' md "“' ` ' “ devgn eeochinv¢vmh
unmistach imm of the Heumro shifting

 

 

~ warsaw feet wary sting ix tamm meets mm emmoewo)c
1 weaver €wvtiw :mrtbsdtinm,
v F»és Mww mae own ibew mem
¢ alarm some-ana idrm¢w umw ama mwmwwo
~ v T»chnegym bmm! wm mt
- S§“ were?wwmhmniem
' 03 2?“ '»¢¥Mn irwin emma
means edna motivated cean woman of ee*u was
rm.mm¢ chem hamm _
M\ztr`o lsan watt stat union am&§aq tab m3 uranium
kane 04 S'ml estimated §ortmtveem women
moved imitation gases man
Camp»»mw¢ van w mower
Mqt'# x dumas/rm amici
- H»nd€sae annum annum rohde

l

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and

 

 

 

70

 

 

O\OOQ\]O\Lll-I>WN»--

NNNNN[\)NNN>-‘o_¢>_av-¢»-\»-¢o-‘o-‘o-¢v-¢

(`.

 

 

ase 4:19-cv-01170 Document 1 Filed on 03/29/19 in TXSD Page 21 of 29

 

equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
Whether the hotel or guest room meets his accessibility needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such

 

barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.
t , am seriatim mm
‘ ` an dam wanted nlva~cgmcc chin navy Mmsm win presume
ms chin bowman myriad

' mwmf~aotwwryitiogw!§smciw'¢&rwu
- women zapata cows tmt tom
~ Fuirwmambywzh$cm&wccsm;m
, m _’ rm ` y dc 1 .¢
1 !xhwqym narrow mm mt
w wan§mam in own mem
* mfit"“ wawmt¢mobmmam
¢ Ww€a%‘wmxkuwtd\mm»lmmq wmimvfcdfo» was
v MW“M blm
- Marh?=¢ bwwccm 661 did edwin waltin Md lowa shaw
' Acqr¢¢ m hmwitwami¢¢wlm marcus
musiad €Wm mama
~ csrmtmwwrw‘¢u iam
v Mwawwmm\m
v handicap ncr»iisi¢nwam amM»

4-

    

 

 

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff fro visitin_ Hotel: November 14, 2018.

 

 

  

maldome

Ecwmo world atwp¢»mhtcdlutvy ic keenan war alton human
spurious md whom mix cf civic alarmka design owning wasn
unde wm et m Hwne» apa .¢

` `»` mmhmtwmwws¢\»m Deahlacamn memoranch
» seaman imm mimth `
» wmtwbuwnhc¢mawwpwam
,, m sr -i¢fr,,. ..` and ~“mmdmu
~ fabricer cwth mann md
~ sc” $rw': ww’mv c mw m
v “$“nidmnw£`bcwdwwm
Wmo cs%n woman mama maxim s own wm
- idahch down bathroom
- haw bwc»~r~ mix cas swan salinqu md trauma show
~ armco m Pwna wiseman tar umw gorman
° Owsawt Eqwnm term wsz
Cmitrommr wm'ms mm

¢ rsi>g§et‘y umw wm m
» attractive seamen waters dawst

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

2l

 

 

 

\ooo\)c-u\.s>uor\>.._.

N[\)NNNN[\)N[\)»-‘v-*¢-dr--)_-»_¢»-¢o-¢»-¢o-‘
OO\]O\&AJ>WI\)P-‘C\OOO\]O\LA-PWN*-‘O

Qase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 22 of 29

 

The dates on each particular occasion on which Plaintiff encountered such

 

barrier and which deter Plaintiff from isitin Hotel: November l4, 2018.
Conévgv war mem knew ommvd¢éwa rim eiimm men

_ widow and »“Br¢'m mill cf I!¢q¥. uwmm¢¢hm design ambieth
yvu»¢md mem d iv Ho~mw\ swiss

v mmu‘vmwmi<mgmér€mmmmmmn
' wemaa¢mn§ wanda
~ mmmswmcmmm
Fa»mmm bar wish mm&w\wmedm
\ wmmemnocamy§wpm:dos%¢uv&:hmdmdw¢w
~ Txhwmmpumw»%mn&
' lib,§mmt¢wmum»awm

1 t 1' v alamo in nn adam

‘ WaMMWMMMWM&mMM
- F) arwa adam hamm

~ MW¢§MW dwme wakinqn»h»ndmmém
» hew m Pvm w¥%ca'm!m bmw umw

1 wound mma mm mix

v Cemmwi swan sman

_ anyway wm»mmm

' wride nevada emma nw aba

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visitlng Hotel: N_ovember l4, 2018

 

 

   

Atf vi we ammle ewmganc¢ vi she Luw\~; ginme wish p¢#oromi¢
mem of who timian wyl'.m
» mwm*mw my K' 9 ass mud my ma

- im worn Eg;¢' ch taken bid mem
~ N‘ wmatava w w mm k D#i w!¢ means

 

.' ,.m~ .- d» am wm
n haka Mnami v.» ma mci
v §§" '.mm wadman n metz mm
v iii 2’* wiv-'»e?w in ada badm>em
v issuance Cc‘!§n mk»r void cow-umw ¢¢to~r!i»>n d cwa goss

. unwisva $e€"~m bathrqu

v erb"c women mix dui umwa wan via ind mm ibew
~ deem 05 wm coleman iv wm wmata

v mud E¥m?§m <mwn umw

- £W|mmry simms moines

- Ni@btiy umw umw

- tandem necm®‘§v wasn awer

 

 

 

_.__7

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently Whether the hotel or guest room
meets his accessibilitl needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

 

 

22

 

\OOO\]O`\Lh-BW[\)--i

NNNN[\)NNN[\)»-¢o-¢o-\¢-ao-‘)-i-l>-¢o-¢i-‘
OO\]O\UI-l>WNF‘O\OOO\lO\U\-PUJN'_‘O

 

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 23 of 29

 

umw mi map umwa

mary but ¢'¢W way umw ¢Ml¢dwith im linn

panv'»iiiéc aims §§ mo rioth skyline b
hwww_j%wrmmge¢§wmqmmmwugcm

fm

- deem oo%;m¥*» 32 mm

' ¢ emcme b»d£nm

- twime wired than 54 Map¢o)dm

- siemwm¢cemi ferguson m mbwmwlpwm
W:Meqymam swian

~ ‘ §awi umw my team

' 1 2'»" wanted iam down

\ Mmownmwmhcwmqnww dewnpeai

- F§w»mm wasn denman

~ nmbmmw did wm unkqu maintains m

' items ns ram women w wagers swain

' menard E`wmw mm mm

v mimy vian mm

» Negl*.~_<y summit imc

~ Hiné:agncmiwi swann amf-lbo

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel oLguest room meets his accessibilitgieeds.

 

   
  
 
 
 
  
  
  

The dates on each particular occasion on which Plaintiff encountered such

 

 

barrier and which defamatit,_'“f from viting Hotel: November l4, 2018.
b WKHMMFMMSS

Concs'mgz lent access, *vm¢y anemmoc£wona tim agurs tim own
spurious and wsz m of until ummod¢m dreth common mm
urime sz§ws 05 who Ho\mm wj§m¢,

s 126 marc iam L»~»vy icing watt €emi»iq» main weis
~ bounded trw 2“.23106 23

» ida mm Egyvim¢ei:w ind §iw\i

» w premium harm gun a wm erwsz

s q mo

   

¢ `Y¢<im¢w)v\ gova mm mt
¢ W’ wm wymmwnm mm
* iii!?” Mmlwwmbnm¢m

v lwWMmdeWMaB¢/, ¢'Wa*cn€u»od\
y Ftimmm¢ elim‘ bathroom

1 mata wmmaa¢`s ama norm waiting me mmrm ibew
1 4c m D& hmw§m:o>an iv owens matter

v owned €§mim cwa sands

» cswm¢mrr zim/3m tamm

v wm tamm mm

- an wcmbfcwwm avw¢bic

 

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel o§guest room meets his accessibility needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

23

 

 

 

\OOG\]O\le-PQJN,_

Nl\)!\.)[\)[\)[\)[\)[\)[\)¢-‘¢-‘o-¢>-¢»-¢r-->-a>-»o-¢o-¢
OO\]O\Lh-PWN*_‘O\OOO\)O\Lh-PW[\)>-‘O

l

 

 

  

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 24 of 29

 

Com:§nga hut tecum lowry accommoan coughan cbs imm
panoramic wl of eha woman vl»zy!%m

' S;'wa¢§¢m mm¥iagwmhmmww“£wwmcw
mall

~ mradcn¢wm&@.¥£mdl$,

~ M<evm ngtim mma hud m

- Pa“a wyman bar mariano § lhwca gram

~ s umw newman we waterman aim same md now-zim

~ YKngym mm»` mann w

v set m¢w¢vwmims\¢ym

' l‘~§£?“ WMW"MMWM

1 Nmmawvm‘wwmwmmymma¥w&m¢ds
~ F€w¢-Flmv» down bowman

¢ mbmmwm »/w¢in.¢¢&wn»wd¢¢wmm
‘ kim Ul mm mention tel vietnam women

, omitted twin mma ’

~ Ni¢hr§y !»rm»emwv€:o

¢ binding acme ama »wtaw

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

    

th m Kilg Sui¢ vii limine lang Am
Addod meet tm mm pnmy m addison ca atf ci im wanted
¢m»ogen<» ed md mergo low mary ¢ccnmmodmom

~ am am s wagmaan witth mmmm
\ mean wing Am\¢~:m mm md Wex ear
v 506 want Eg,¢pzim came bed m t
F<ti€ emma norma twa & D\fmp¢mn
o wanda W;thw{mmom»i mims w`¢?\wmd and am
a hem mem umw wanda red
as SG“ ama umw n mm ,
' m 17” Wwi¢w¢x m w hamm `

~ vacuum tow make adds lsme umw HMM
MF§mro wm wmc
wmata bathroom with fiat roman recian rob and mm ibew

~ hew 8a harm ssi men let tamch wanda
~ Ormxz¢d immth mo saws

¢ Cm'xmnuq tamm moran

~ wynn immune umw

» wardlaw occde mmi-n inhibit

 

Identii"lcation of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

24

 

 

 

O\OOO\IO'\Lh-I>w[\)»_¢

NNNNNNNNN--*»-‘\-‘»-‘>-‘v-»-‘v-»»--»_‘
OO\IO\U\-l>b.>t\.>»-~O\OOO\IO\U\-ldwl\.>»-‘

(;ase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 25 of 29

 

Thl’mllli$iu

`l'?hi\ 'mip¢e\liw 1332 mandates wi!\c§lm wuupm inv hamm
inculpating vacating a .*’uii kitchen cod dining am n mt n nw
living xpm designate d pmamqm views el mhmm sky!’w¢

;%awwmkm.mkdvmwmmmmmnam!z»d
el

~ memu¢m
~ visual memw
¢ mm tamm wadman
~ Fdé indian »n&&»mg ma
" havch
* twa m amos
1 m mm !Mmamnw wm
Némmba%mmamwmm _
~ aaan Mam'd¢mgwémwmm¢mm
Y¢cbm»ym amend mainland `
…» 123 W.§'mmw'mdten¢ aiin t
' §!?2')‘” umw man tamm
~ newman rim maker wm Mm oakwood mm oodx
~ M~F\wn lam hamm
~ ' ' "' “* ' ,m ` m - "
l lam m dm tallman "3' edward melvin
v menard Ewim:mamm
~ mcnang dam wm
' Wiwnd’m mm
~ chp mamie cum unable

 

 

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such

 

barrier and which deter Plalntiff from visiting Hotel: November l4, 2018.
` ' l umw ’ m

E'e~'mg n H¢m\cm‘\ mama uw»»?uwriau» swan ¥er limiting
dign‘n¢rlu, selection md du wl mangan »§»'»,¢. we \opdmm¢z¢d iad
nytiah demml Su$u( when n 1000 uva ins a cm of we mgim el
in kind m dawson \'k)'s mo bedroom me ef§ui am pva/ney am
oberman wm pmm dower comm media roe m, norma W.
awarded refuse and much more

  
  
     
 

C civ few waive

\, w mims

l

 

 

Identification of Specific Barrier in Plain Language: Booking website does not
identify and describe accessible features in the hotel and guest rooms in enough detail
to reasonably permit Plaintiff to assess independently whether the hotel or guest room
meets his accessibility needs. Insufficient dispersement of accessible rooms.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visitinLHotel: November l4, 2018.

 

 

 

 

 

25

 

O\OOO\)O\'Jl-I>WN

NNNI\)N[\)NN[\)o-‘o-‘»-d»-»¢_¢o-¢._-,_.,_.,_.
OO\IO\L/l-I>WN'_‘C\OOO\IO\kh-PL»JNv-‘

Case 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 26 of 29

 

Identification of Specific Barrier in Plain Language: Inaccessible pool.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

 

 

26

 

\DOO\]O\LJl-l>b~)[\)»_-

NNNN[\)NNN[\)r-‘»-‘)-‘r-»_¢»-¢)-¢»_.»_¢»_¢
OO\}O\§l\-l>§)~>l\)'-\C>\DOQ\]O\&JI-I>WN*-‘O

iiase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 27 of 29

  

Identlfication of Specific Barrier in Plain Language: No marked dropp off zone.

 

 

 

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visitin Hotel: November l4, 2018.

     

t
1 <
»¢. “

Identification of Specific Barrier in Plain Language: Inaccessble bar.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

 

 

’)7

 

 

\OOO\]O`\U\J>!)JN*-‘

NNNNNN[\)NNr-*»-»-‘»->-‘>-‘)->-¢»-‘»_-
OO\]O\Ul-l>wl\.>v-‘C>\OOO\!O\U\J>L)JN¢-O

r-\

\J

 

 

ase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 28 of 29

  

Identification of Specific Barrier in Plain Language: Inaccessible bar.

 

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such

barrier and which deter Plaintiff from visitin Hotel: November l4, 2018.
. " . . s 1 *

  
 
 

  
  

     

‘ l

 

Identification of Specific Barrier in Plain Language: Inaccessible bar and seating.

 

The manner in which the barriers denied Plaintiff full and equal use or access,
and which deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and
equal access by failing to identify and describe accessible features in the hotel and
guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs.

 

 

The dates on each particular occasion on which Plaintiff encountered such
barrier and which deter Plaintiff from visiting Hotel: November l4, 2018.

 

28

 

 

T

"`ase 4:19-cv-0117O Document 1 Filed on 03/29/19 in TXSD Page 29 of 29

 

 

` TRA\/Etu\l@ WHH PErs

Fir;\-dms¢\iimhrmidpm

 

 

 

 

 

At the past Cnl Hon‘, ;¢w'~l»gg»d weston we round m
rtc sum limb-atm umw met commences al raw
ewr:vn Pamp»'wd punch umwit)¢» invade p"orh pit
mem bean and st¢awer¢. md o pu~e‘¢»inaé¢ ,n~rem
ewing mon, hnm§rg)ch¢¢°'ms‘z»d l'.¢m¢d dee¢d F,‘»:
Mignom Sa€mon & E,§gc Sulm?aiv` amf bmwe 's h

Bark, ‘

M Miq’, Wt wausau dogs wmghing up so 105 Wndi
A 1250 dummy fumes » \'>gmod waiver swain ch»'
pca mmb\ vmmwd by iba Gmor¢i Mw»gu

 

First Class for Pampered Pooches, No Class for the Disabled

 

END

 

 

29

 

 

 

